Case 20-61915-bem         Doc 105     Filed 06/17/21 Entered 06/17/21 14:31:44               Desc Main
                                     Document      Page 1 of 3




    IT IS ORDERED as set forth below:



    Date: June 17, 2021
                                                              _________________________________

                                                                          Barbara Ellis-Monro
                                                                     U.S. Bankruptcy Court Judge

  ________________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


IN RE:                                        :
                                              :               Case No. 20-61915-bem
GORDON JENSEN HEALTH CARE                     :
ASSOCIATION, INC.                             :
                                              :
                                              :               Chapter 11
        Debtor.                               :
                                              :               Judge Barbara Ellis-Monro
                                              :

                               CONSENT ORDER FOR DISMISSAL


        THIS MATTER is before the Court for hearing on June 17, 2021 on BOKF, N.A.’s

Renewed Motion to Dismiss filed May 19, 2021 (the “Motion”) [Doc No. 94]. Debtor does not

oppose dismissal of the case. It appearing that no other creditors or interested parties have filed or

have asserted any objections to the requested relief; it is hereby

        ORDERED that the Debtor will file all outstanding Monthly Operating Reports and remit

the quarterly fees owed to the United States Trustee, within thirty (30) days of entry of this Order;

and it is further
Case 20-61915-bem       Doc 105     Filed 06/17/21 Entered 06/17/21 14:31:44   Desc Main
                                   Document      Page 2 of 3



       ORDERED that this Chapter 11 case is dismissed.

                                      END OF DOCUMENT


Prepared and presented by:
THEODORE N. STAPLETON, P.C.

/s/ Theodore N. Stapleton
Theodore N. Stapleton
Georgia Bar No. 675850
Attorney for Debtor
Suite 100-B
2802 Paces Ferry Road
Atlanta, Georgia 30339
Phone- (770) 436-3334
tstaple@tstaple.com

Reviewed by:

/s/ Vanessa A. Leo
Vanessa A. Leo, Trial Attorney
Attorney for the United States Trustee
Georgia Bar Number 541621
United States Department of Justice

Office of the United States Trustee
Suite 362, Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303
(404) 331-4437
Vanessa.A.Leo@usdoj.gov

Consented to:

/s/ Walter E. Jones
Walter E. Jones
Georgia Bar No. 163287
Attorneys for BOKF, NA

Balch & Bingham, LLP
Suite 700
30 Ivan Allen Jr. Blvd, NW
Atlanta, GA 30308-3036
Telephone (404) 962-3540
wjones@balch.com
Case 20-61915-bem   Doc 105    Filed 06/17/21 Entered 06/17/21 14:31:44   Desc Main
                              Document      Page 3 of 3



                               DISTRIBUTION LIST

                              Theodore N. Stapleton, Esq.
                                     Suite 100-B
                              2802 Paces Ferry Road, NW
                                Atlanta, Georgia 30339

                                 U.S. Trustee’s Office
                                 75 Ted Turner Drive
                                      Room 362
                                  Atlanta, GA 30303

                                    Walter E. Jones
                                Balch & Bingham, LLP
                                       Suite 700
                              30 Ivan Allen Jr. Blvd, NW
                               Atlanta, GA 30308-3036
